DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 1/28/22:
Claims 1 – 19 are pending in the application.  
Claims 1 and 5 are amended.  
Claims 1 – 8, 16 and 17 are under examination.  
Claims 9 – 15 and 18 – 19 are withdrawn.  
The rejections under 35 U.S.C. 112 are withdrawn due to argument.  
The rejections under 35 U.S.C 102 and 103 are withdrawn due to amendment.   
Election/Restrictions

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9 – 15 and 18 - 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/4/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 1/28/22, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1 - 19 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a carrier composition as claimed.  Independent claims 9 and 15 require all the limitations of allowed claim 1.  

The closest prior art of record is believed to be WO 2016037249A1 to Caballero et al. hereinafter “Caballero”.  Caballero is directed to biocompatible hydrogel polymers comprising silica mesoporous nanoparticles and antitumor drugs [1].  


Caballero teaches that the hybrid system comprises 5 — 25% of a hydrogel (pluronic F-127), 0.01 —- 10 mg/ml (0.001 -1% wt. /wt.) of silica nanoparticles, and drugs at [67 - 69]), 0.01 - 10 mg/ml (0.001 - 1% wt. /wt.).   The block copolymer is Pluronic F-127, which from Konorty, Poloxamer 407 = Pluronic PF-127 = Pluronic F-127 [0370 — 0381 Konorty]. PF-127 (poloxamer 407, F-127) has a molar mass of 13,000 g/mol [0319]. The silica nanoparticles have a spherical shape and from 30 — 100nm in size [67 — 69]. If 25% F-127, 1% silica nanoparticles and 0.001 % drug are used, then the water level is ~ 74% (remainder).  Caballero does not teach or suggest the composition having silica nanoparticles having a size of 0.5 – 10 nm.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										2/11/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759